Appellant makes a motion, and supports same by affidavit, which strongly presents an appeal to the humanity and clemency of the Governor, but which can not be given effect by this court. We are not privileged to override the statute because of the ignorance, race or sex of the person asking us so to do. It is plainly required by statute that bills of exception and statement of facts in an appeal in a criminal case, must be filed within ninety days after the date of the giving of notice of appeal, else this court can not consider same. Art. 760 Cow. C. P. If the facts stated in the *Page 333 
affidavits attached to appellant's motion are true, she has been unquestionably misled and mistreated by those to whom she confided her interests upon this trial. We are compelled to follow the law. The bills of exception and statement of facts were not filed in time. Same can not be considered.
The motion for rehearing will be overruled.
Overruled.